Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6, none of the references, alone or in combination, discloses an observation unit comprising: a flexible substrate; an image pickup device comprising a rectangular image pickup surface and mounted on the flexible substrate; at least one light-emitting diode mounted on the flexible substrate on a side of any one side of the rectangular image pickup surface in parallel with the rectangular image pickup surface; an optical frame to which optical members arranged on a front side of the image pickup surface are fixed; and a positioning portion configured to engage with an endoscope distal end portion to define an orientation and an arrangement position of the image pickup surface with respect to the endoscope distal end portion, wherein the flexible substrate comprises: a rectangular substrate on which the image pickup device is mounted; at least one strip-shaped substrate extending from a side corresponding to the one side of the rectangular substrate, the at least one strip-shaped substrate comprising, on an end face side, a light-emitting device arrangement portion on which the light-emitting diode is mounted; and a wiring substrate provided with a terminal on an end face side where the wiring substrate extends by a predetermined length from another side crossing the side of the rectangular substrate.
Regarding claim 5, none of the references, alone or in combination, discloses an observation unit comprising: a substrate; an image pickup device comprising a rectangular image pickup surface and mounted on the substrate; at least one light-emitting diode mounted on the substrate on a side of any one side of the rectangular image pickup surface in parallel with the rectangular image pickup surface; an optical frame comprising a through hole in which optical members arranged on a front side of the image pickup surface are fixed; and a positioning portion configured to engage with an endoscope distal end portion to define an orientation and an arrangement position of the image pickup surface with respect to the endoscope distal end portion, wherein the substrate is rigid and comprises an accommodation concave configured to accommodate the optical frame, and the rigid substrate comprising the accommodation concave comprises: an image pickup device arrangement portion on a bottom surface of the accommodation concave for the image pickup device to be mounted on; a light-emitting device arrangement portion on an opening-side end face of the accommodation concave for the light-emitting diode to be mounted on; and a convex as the positioning portion.

Most Pertinent Prior Arts:
US 2014/0524303

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486